           Case 1:21-mj-00188-ZMF Document 33 Filed 06/24/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR
                        THE DISTRICT OF COLUMBIA

      UNITED STATES                                  : CASE No: 1:21:MJ-00188
                                                     :
               v.                                    :
                                                     :
                                                     :
      RYAN SAMSEL,                                   : (Electronically Filed)



                    MOTION TO WITHDRAW AS COUNSEL


      Comes now, Elisabeth K. H. Pasqualini, Esquire, and moves the court to

permit her to withdraw as counsel for Ryan Samsel, and, in support thereof, states as

follows:

   1. The defendant was charged by criminal complaint on or about January 29, 2021

      with violations of 18 U.S.C. § 111, 18 U.S.C. § 231(a)(3), and 18 U.S.C. §

      1512(c)(2). (Doc. 1).

   2. Undersigned counsel entered her appearance on behalf of the defendant on

      March 10, 2021. (Doc. 9).

   3. Attorney John Pierce entered his appearance on behalf of the defendant on

      June 14, 2021. (Doc. 29).

   4. Attorney Pierce appeared on behalf of the defendant at an assignment of

      counsel hearing on June 18, 2021, however, the defendant was not present.

   5. Undersigned counsel was in trial and not present for the hearing.

                                          1
        Case 1:21-mj-00188-ZMF Document 33 Filed 06/24/21 Page 2 of 2




   6. An assignment of counsel hearing is scheduled for June 25, 2021 and a status

      hearing is scheduled for June 28, 2021.

   7. Upon information and belief, Mr. Samsel wishes for Mr. Pierce to represent

      him in this matter going forward and does not object to undersigned

      withdrawing from this matter.

   8. Granting the motion would not unfairly prejudice any party, unduly delay trial,

      or otherwise not be in the interests of justice.

             WHEREFORE, undersigned respectfully requests the court grant her

      motion to withdraw on behalf of Ryan Samsel.



                                                Respectfully submitted,
Date: June 24, 2021                             /s/ Elisabeth K. H. Pasqualini
                                                EKHPLaw, LLC
                                                407 N Front St., Suite 2
                                                Harrisburg, PA 17101
                                                Attorney ID# 201665
                                                Tel. No. (717) 412-4386
                                                Fax. No. (717) 674-7530
                                                Attorney for Ryan Samsel




                                            2
